      Case: 1:19-cv-07868 Document #: 37 Filed: 09/23/20 Page 1 of 1 PageID #:289




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

         Plaintiff,                                         Case No. 19-cv-7868

 v.                                                        Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                      Magistrate Judge Sidney I. Schenkier
 CLEVER DEVICES LTD.,
                                                              JURY DEMAND
         Defendants.


                                  NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, September 30, 2020 at 9:45 a.m., we
shall appear before the Honorable Judge Elaine E. Bucklo, in Room 2243 of the Everett McKinley
Dirksen Building, at 219 S. Dearborn St., Chicago, Illinois 60602, and then and there present
Defendant/Counter-Plaintiff Chicago Transit Authority’s Motion to Extend the Close of
Written Discovery and Adjust the Remaining Discovery Schedule Accordingly, a true and
correct copy of which is attached and hereby electronically served upon you.

Dated: September 23, 2020                        Respectfully submitted,

                                                 CHICAGO TRANSIT AUTHORITY

                                                 By: s/ John F. Kennedy
                                                     One of Its Attorneys
John F. Kennedy
jkennedy@taftlaw.com
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker, Suite 2800
Chicago, Illinois 60601
(312) 527-4000
Attorney No. 29143


26857490.1
